

Exhibit 10.1




Christopher & Banks Corporation
2400 Xenium Lane North
Plymouth, MN 55441


Re: Temporary Pay Reduction


Christopher & Banks Corporation:


Christopher & Banks Corporation (the “Company”) and I are parties to that
certain Employment Agreement dated February 1, 2018 (the “Employment
Agreement”). Notwithstanding Section 4.1 of the Employment Agreement, and in
light of the extraordinary hardships imposed on the Company’s business by the
COVID-19 pandemic, I voluntarily agree to decrease my regular base salary of
$700,000 by 20 percent, effective retroactively as of March 22, 2020 through
March 31, 2020. Furthermore, I voluntarily agree to decrease my regular base
salary of $700,000 by 50 percent, effective as of April 5, 2020 and until a
determination by the Board of Directors of the Company to reinstate my regular
base salary in full or in part (the “Temporary Pay Reduction”).


My Target Bonus, as defined in the Employment Agreement, will continue to be
calculated using my regular base salary, without regard to the Temporary Pay
Reduction, as will any other incentive opportunities that are currently tied to
my regular base salary.


Furthermore, in the event that I am terminated without cause prior to the full
or partial reinstatement of my regular base salary, my severance payment, and
any other related payments or benefits, will be calculated based on my regular
base salary without reference to the Temporary Pay Reduction.


Sincerely,




/s/ Keri Jones
Keri Jones

Agreed and accepted:


Christopher & Banks Corporation
/s/ Kent Kleeberger
Kent Kleeberger
Board Chair









